Citation Nr: 1453134	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  13-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral defective hearing, evaluated as 30 percent disabling from November 1, 2005 and 40 percent disabling from September 30, 2009.

2.  Entitlement to an evaluation in excess of 40 percent for epigastric ventral hernia.

3.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

4.  Entitlement to an evaluation in excess of 10 percent for chronic maxillary sinusitis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a February 2011 rating decision of the VA RO in North Little Rock, Arkansas.  Jurisdiction has been transferred to the North Little Rock RO.    

In July 2014, the Veteran failed to appear for a videoconference hearing before the Board.  As the Veteran has not provided good cause for his failure to appear for his hearing, nor has he requested that it be rescheduled, his request is deemed withdrawn.  38 C.F.R. § 20.702 (c) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 10 percent for chronic maxillary sinusitis and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 30, 2009, the evidence demonstrates, at worst, a Level VI hearing impairment for both the right and left ear.

2.  From September 30, 2009, the evidence demonstrates, at worst, a Level VII hearing impairment of the right ear and a Level VIII hearing impairment of the left ear. 

3.  The Veteran's epigastric ventral hernia has manifested in a large hernia that is not well supported by a belt under ordinary conditions, but has not been manifested by a massive hernia, with persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.

4.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent prior to September 30, 2009 and an evaluation in excess of 40 percent thereafter, for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2014).

2.  The criteria for an evaluation in excess of 40 percent for service-connected epigastric ventral hernia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code (DC) 7339 (2014).

3.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.321, 4.87, Diagnostic Code 6260 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With respect to the Veteran's increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the Veteran's tinnitus claim, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The facts are not in dispute with regard to the rating claim for tinnitus.  As discussed below, resolution of the Veteran's appeal for a rating in excess of 10 percent for service-connected tinnitus is wholly dependent on interpretation of the relevant VA statutes and regulations.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A ; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

With respect to the Veteran's claims for increased evaluations for bilateral defective hearing and epigastric ventral hernia, a predecisional letter, sent October 2009, stated that the Veteran must provide, or ask VA to obtain, evidence of worsening, explained how a disability rating would be determined by applying relevant Diagnostic Codes, and provided examples of the types of medical and lay evidence the Veteran must submit.  Thus, VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

The duty to assist the Veteran has also been satisfied with regard to these claims.  All available relevant evidence pertinent to the issues decided below is in the claims file, including the Veteran's VA treatment records and the Veteran's and his representative's statements in support of his claims.  The Veteran also was given the opportunity to present evidence and argument at a hearing before the Board, although he did not appear for this hearing.  He has had the opportunity to present evidence and argument in support of his claims, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested. 

In addition, the Veteran was afforded VA examinations with respect to his claims for increased evaluations for bilateral defective hearing and epigastric ventral hernia.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The most recent VA audiological examination was provided in November 2012.  The examiners provided the medical information necessary to address the rating criteria at issue and commented on the functional effect of the Veteran's hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The November 2012 VA audiological examination is therefore found to be adequate. The Veteran was provided with VA examinations with regard to his service-connected hernia disability in March 2010 and November 2010.  The March 2010 examination provides the information necessary to address the rating criteria for ventral hernia, and includes information sufficient to consider other potentially-relevant diagnostic codes.  The Board therefore finds this examination adequate for adjudicatory purposes.

Neither the Veteran nor his representative have alleged that the Veteran's service-connected defective hearing and epigastric ventral hernia have increased in severity since the most recent VA examinations.  Therefore, new VA examination is not required on this basis.  See 38 C.F.R. § 3.159 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Thus, there is adequate medical evidence of record to make a determination on these claims, and additional development by way of additional examinations would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that VA has fulfilled its duty to assist the Veteran with regard to the claims for increased evaluations for bilateral defective hearing and epigastric ventral hernia.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Tinnitus

The Veteran contends that his tinnitus is more severe than contemplated by the 10 percent rating assigned.  Tinnitus is evaluated pursuant to Diagnostic Code 6260, under which tinnitus, unilateral or bilateral, is assigned a 10 percent rating.  The Board notes that 38 C.F.R. § 4.87, Diagnostic Code 6260 was revised effective June 23, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2014).  The Board notes that the interpretation of pre-June 2003 regulations to limit the rating evaluation for tinnitus to 10 percent regardless of whether the disability was unilateral or bilateral was appealed to the Court, which found that pre-June 2003 Diagnostic Code 6260 required that VA assign two separate 10 percent evaluations for "bilateral" tinnitus where it was perceived as affecting both ears. Smith v. Nicholson, 19 Vet. App. 63 (2005).  However, this decision was reversed by the United States Court of Appeals for the Federal Circuit (Federal Circuit). Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, a 10 percent evaluation is the maximum schedular rating available for service-connected tinnitus.

B.  Bilateral Defective Hearing

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2014). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

In a September 2009 statement in support of claim, the Veteran requested an increase of his evaluation for service-connected bilateral defective hearing on the basis that his hearing had become worse.

The Veteran underwent audiological evaluation at a June 2008 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
55
55
65
70
70
65 
LEFT
50
55
75
75
80
71 

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 82 percent in the left ear, using the Maryland CNC speech recognition test.

These scores correlate to a numeric designation of level IV on the right and level IV on the left, under Table VI of 38 C.F.R. § 4.85.  However, as pure tone threshold levels were shown to be 55 dB or higher at each of the frequencies 1000, 2000, 3000, and 4000 Hertz for both ears, the Roman numeral designations from Table VIA shall be used, as they result in the higher numeral.  See 38 C.F.R. § 4.86.  Thus, both the right and left ear are designated as level VI.  A 30 percent rating is warranted under Diagnostic Code 6100 when these levels are entered into Table VII of 38 C.F.R. § 4.85.

The Veteran underwent audiological evaluation at a November 2009 private ear, nose, and throat appointment.  However, as pure tone threshold measurements were not taken for each ear at the 3000 Hz level, and there is no indication that discrimination scores recorded were the result of a controlled speech discrimination test (Maryland CNC), this examination may not be used for VA evaluation purposes.  See 38 C.F.R. § 4.85.  Regardless, the average of the 1000, 2000, and 4000 Hertz measurements was 65 for the right ear and 80 for the left ear.  These scores correlate to a numeric designation of level V for the right and level VII for the left, under Table VIA.  A 30 percent rating is warranted under Diagnostic Code 6100 when these levels are entered into Table VII of 38 C.F.R. § 4.85.  Therefore, even were this evaluation usable under the relevant regulations, it would not justify an increased evaluation. 

The Veteran underwent audiological evaluation at a March 2010 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
70
80
80
80
90
82.5 
LEFT
70
80
80
90
100
87.5  

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 66 percent in the left ear, using the Maryland CNC speech recognition test.

These scores correlate to a numeric designation of level VII on the right and level VIII on the left, under Table VI of 38 C.F.R. § 4.85.  However, as pure tone threshold levels were shown to be 55 dB or higher at each of the frequencies 1000, 2000, 3000, and 4000 Hertz for both ears, the Roman numeral designations from Table VIA could also be used, if they result in the higher numeral.  38 C.F.R. § 4.86.  In this case, however, use of Table VIA results in the same numeric designations, level VII for the right ear and level VIII for the left.  A 40 percent rating is warranted under Diagnostic Code 6100 when these levels are entered into Table VII of 38 C.F.R. § 4.85.

The Veteran underwent audiological evaluation at a November 2010 VA examination.  Pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
60
65
65
70
90
72.5 
LEFT
55
65
70
75
85
73.75  

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 56 percent in the left ear, using the Maryland CNC speech recognition test.

These scores correlate to a numeric designation of level VI on the right and level VIII on the left, under Table VI of 38 C.F.R. § 4.85.  Although pure tone threshold levels were shown to be 55 dB or higher at each of the frequencies 1000, 2000, 3000, and 4000 Hertz for both ears, the Roman numeral designations from Table VIA do not result in the higher numeral, so table VI shall be used.  38 C.F.R. § 4.86.  A 40 percent rating is warranted under Diagnostic Code 6100 when these levels are entered into Table VII of 38 C.F.R. § 4.85.

The Veteran underwent additional audiological evaluation at a November 2012 VA examination.  Pure tone thresholds, in decibels, were as follows:

  


HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
60
70
70
75
85
75 
LEFT
60
70
75
80
90
79  

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 78 percent in the left ear, using the Maryland CNC speech recognition test.

These scores correlate to a numeric designation of level III on the right and level V on the left, under Table VI of 38 C.F.R. § 4.85.  However, as pure tone threshold levels were shown to be 55 dB or higher at each of the frequencies 1000, 2000, 3000, and 4000 Hertz for both ears, the Roman numeral designations from Table VIA shall be used, as they result in the higher numeral.  38 C.F.R. § 4.86.  Thus, the right ear is designated as level VI and left ear is designated as level VII.  A 30 percent rating is warranted under Diagnostic Code 6100 when these levels are entered into Table VII of 38 C.F.R. § 4.85.

Thus, ratings in excess of 30 percent, prior to September 30, 2009, and in excess of 40 percent thereafter, are not warranted.  The Veteran does not meet the schedular criteria for higher evaluations during these periods.  

C.  Epigastric Ventral Hernia

The Veteran contends that he is entitled to an evaluation in excess of 40 percent for his service-connected epigastric ventral hernia.

The Veteran's epigastric hernia is rated under 38 C.F.R. § 4.114 , Diagnostic Code (DC) 7339.  Thus, his hernia is rated as a postoperative ventral hernia.  The current 40 percent rating is assigned for a large, postoperative ventral hernia that is not well supported by a belt under ordinary circumstances.  The next higher rating is a 100 percent rating, which requires evidence establishing that the Veteran's hernia is manifested by a massive, postoperative ventral hernia with persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.

The Veteran was provided with VA examination in March 2010.  The examiner noted that the Veteran's abdomen is soft, nontender, without organomegaly.  He noted the presence of a ventral hernia, immediately above the umbilicus.  The ventral hernia extended 5 inches and about 3 inches in width, with an elevation of about 1.5 inches.  The examiner wrote that the hernia was particularly noted more with straining and changing positions going from prone to sitting.  The hernia returned to normal position after straining or changing position.  The Veteran was noted to use an elastic hernia support across the abdomen for this condition.  The VA examiner also noted that the Veteran, in addition to his ventral hernia, has a moderate-sized sliding hiatal hernia with gastroesophageal reflux.  However, as the Veteran has not been service-connected for this second hernia, the question of whether the Veteran is entitled to a separate rating is not before the Board at this time.

The Veteran's VA treatment records from September 2008 to April 2013 are silent for any complaints regarding the Veteran's epigastric ventral hernia.  These records are devoid of evidence of treatment related to the Veteran's hernia throughout the course of this appeal.  In his September 2009 claim, the Veteran stated that he is now unable/unwilling to lift or carry anything due to the resultant pain.

There is no other relevant evidence in the claims folder pertaining to the relevant time period.  Although the particular symptoms experienced by the Veteran continue to support the currently assigned 40 percent rating, there is no evidence to suggest that at any time during the appeal period the epigastric ventral hernia would be described as massive, with persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  Thus, a 100 percent rating is not warranted.

D.  Extraschedular Considerations

In reaching these conclusions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss, tinnitus, or epigastric ventral hernia is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the specified service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the disabilities are not productive of such manifestations.  The evidence demonstrates that the Veteran has difficulty hearing in the presence of background noise and when he cannot see the speaker, has experienced left ear pain from his hearing aid, experiences bilateral tinnitus that is ringing/roaring in nature, and is unable to lift things because of his epigastric ventral hernia.  The Board finds these symptoms and outcomes neither exceptional nor unusual, and finds them be sufficiently contemplated by the rating criteria.  As such, it cannot be said that the available schedular evaluations for the Veteran's bilateral defective hearing, tinnitus, and epigastric ventral hernia are inadequate. 

Based on the foregoing, the Board finds that the requirements for extraschedular evaluation for the Veteran's service-connected bilateral defective hearing, tinnitus, and epigastric ventral hernia, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the Veteran is service-connected for multiple conditions.  Under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has a pending appeal for a TDIU which is being remanded below for issuance of an SOC.  Therefore, this issue is not ready for adjudication on the merits by the Board at this time.  


ORDER

An evaluation in excess of 10 percent for service-connected tinnitus is denied.

An evaluation in excess of 30 percent prior to September 30, 2009, and in excess of 40 percent thereafter, for service-connected bilateral defective hearing, is denied.

An evaluation in excess of 40 percent for service-connected epigastric ventral hernia is denied.



REMAND

Reasons for remand:  To provide the Veteran with adequate contemporaneous VA examination; to procure outstanding VA treatment records; and to issue a Statement of the Case (SOC).

I.  Chronic Maxillary Sinusitis

During the appeal period, the Veteran was provided with VA examinations for his chronic maxillary sinusitis, in March 2010 and November 2010.   The same examiner conducted both examinations.

In March 2010, the examiner stated that the Veteran still complains of generalized stuffiness to the nasal passages and generalized drainage, with infrequent productive cough.  On physical examination, the lungs were clear to auscultation bilaterally and there was good chest wall movement.  The Veteran did complain of some tenderness with palpation to the maxillary sinuses, and there was some general redness and rhinitis noted with some clear drainage upon evaluation of the nasal passages.  The examiner stated that for this condition, the Veteran is receiving medication through VA, and is on a nasal inhaler spray.  The examiner stated that no other medications were seen for this condition.

In November 2010, the Veteran returned for additional VA examination.  The examiner noted that the Veteran wrote a letter requesting an increased rating because of repeated use of antibiotics, but the examiner wrote that he could not specifically find any incapacitation episodes where it was ordered by a doctor.  The reports notes that the Veteran was uncertain about the frequency of his use of antibiotics and when he last used them.  The Veteran reported having problems breathing through his nasal passages but did not report not any shortness of breath.  The Veteran complained of reoccurring drainage down the back of the throat, not noted at times.  Speech was clear and the Veteran did not complain of any discomfort upon palpation of the maxillary areas.  The examiner was unable to visualize the second turbinate's and wrote that there was a redness throughout the nasal passages with some swelling.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Chronic maxillary sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6513, based on the frequency of incapacitating episodes requiring prolonged antibiotic use, or the frequency of non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  While the November 2010 VA examiner asked the Veteran about the frequency of his antibiotic use, there is no indication that the examiner reviewed the Veteran's VA treatment records, other than a notation that he could not specifically find any incapacitation episodes.  As the frequency of incapacitating episodes is not the only way in which the Veteran could meet the criteria for an increased rating, the Board finds that another VA examination is warranted which fully contemplates the relevant evidence and discusses the current severity of the Veteran's sinusitis in a manner which fully discusses the relevant rating criteria.  

Additionally, the Board notes that since the most recent VA examination for sinusitis, the Veteran has been prescribed antibiotics on a number of occasions by VA treatment providers.  The Court has held that a Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because the last VA examination was conducted approximately 4 years ago, and because VA treatment records document increased symptomatology since the November 2010 examination, on remand, the Veteran should be provided with another VA examination which addresses the current severity of his chronic maxillary sinusitis.  

The Board also notes that the most recent VA treatment record in the claims file is from April 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ should obtain any VA treatment records from April 2013 to the present, and associate them with the claims file.
 
II.  TDIU

In a February 2011 rating decision, the North Little Rock RO denied the Veteran's claim for entitlement to a TDIU.  In April 2011, the Veteran submitted a notice of disagreement with the decision denying entitlement to individual unemployability, requesting review by a Decision Review Officer (DRO).  This correspondence serves as a timely-filed notice of disagreement (NOD).  38 C.F.R. § 20.201, 20.302 (2014).   

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal of the issue of entitlement a TDIU has not yet been taken, the issue must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from April 2013 to the present (to include any records from Mountain Home Arkansas Community-Based Outpatient Clinic, Central Arkansas Health Care System, and Poplar Bluff VA Medical Center).  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, arrange for the Veteran to undergo a VA examination with an appropriate medical professional, who has not yet examined the Veteran, to determine the current severity of his service-connected chronic maxillary sinusitis.  All indicated studies must be conducted, and all findings must be reported in detail.  

The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

To the extent feasible, the examiner should report on the progress of the Veteran's service-connected disability during the course of the appeal period, from September 2008 to present.  

i)  The examiner should document the number of "non-incapacitating" episodes of sinusitis that the Veteran experiences per year, defined as an episode of sinusitis characterized by headaches, pain, and crusting or purulent discharge. 

ii)  The examiner should document the number of "incapacitating" episodes of sinusitis that the Veteran experiences per year, defined as an episode of sinusitis requiring prolonged (four to six weeks) antibiotic treatment and bed rest and treatment by a physician.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the above, and conducting any additional development deemed necessary,  readjudicate the issue of entitlement to an evaluation in excess of 10 percent for chronic maxillary sinusitis, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

4.  After conducting any development deemed necessary, have a DRO adjudicate the claim for entitlement to a TDIU on a de novo basis and issue a Statement of the Case addressing the issue of entitlement to a TDIU.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


